     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 1 of 32 Page ID #:1



 1   Anoush Hakimi (State Bar No. 228858)
     anoush@handslawgroup.com
 2
     Peter Shahriari (State Bar No. 237074)
 3   peter@handslawgroup.com
     THE LAW OFFICE OF HAKIMI & SHAHRIARI
 4   7080 Hollywood Blvd., Suite 804
     Los Angeles, California 90028
 5
     Telephone: (323) 672 – 8281
 6   Facsimile: (213) 402 – 2170

 7   Attorneys for Plaintiffs
     Amber Machowski et al.
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11

12   AMBER MACHOWSKI, WILLIAM                        Case No.:
     BERRY, RUBEN BOBADILLA, ANTHONY
13
     SMITH, YALDA SAFFIEH SHARIATI, each             CLASS ACTION
14   individually, and on behalf of all others
     similarly situated,                             COMPLAINT FOR:
15
                    Plaintiffs,                      1. 42 U.S.C. § 12101 et seq. [The
16
                                                        Americans with Disabilities Act]
     vs.                                             2. 29 U.S.C. § 794 et seq. [Section 504 of
17
                                                        the Rehabilitation Act]
18   BIRD RIDES, INC., a Delaware corporation;       3. California Government Code § 4450 et
     NEUTRON HOLDINGS, INC., a Delaware                 seq.
19   corporation; CULVER CITY, a public entity       4. California Government Code § 11135 et
     CITY OF LONG BEACH, a public entity;               seq.
20
     CITY OF RIVERSIDE, a public entity; CITY        5. California Civil Code § 54 et seq.
21   OF ANAHEIM, a public entity; CITY OF            6. Public Nuisance
     SANTA ANA, a public entity; CITY OF             7. Trespass
22   IRVINE, a public entity; CITY OF GARDEN         8. California Business and Professions
     GROVE, a public entity; and DOES 1-10,             Code § 17200 et seq.
23

24
                    Defendants.
                                                     DEMAND FOR JURY TRIAL
25

26

27

28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 1
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 2 of 32 Page ID #:2



 1          Named Plaintiffs Amber Machowski, William Berry, Ruben Bobadillo, Anthony Smith
 2
     and Yalda Safieh Shariati (each a “Named Plaintiff”, and collectively, the “Named Plaintiffs”),
 3
     for themselves and on behalf of all others similarly situated (the “Proposed Class”) complain of
 4
     Bird Rides, Inc., a Delaware corporation (“Bird Co.”), Neutron Holdings, Inc., a Delaware
 5

 6   corporation doing business as Lime-S (“Lime Co.”, together with Bird Co., collectively, the

 7   “Electric Scooter Defendants”), Culver City, a public entity (“Culver City”), City of Long Beach,
 8
     a public entity (“Long Beach City”), City of Riverside, a public entity (“Riverside City”), City
 9
     of Anaheim, a public entity (“Anaheim City”), City of Santa Ana, a public entity (“Santa Ana
10
     City”), City of Irvine, a public entity (“Irvine City”), City of Garden Grove, a public entity
11

12   (“Garden Grove City,” together with Culver City, Long Beach City, Riverside City, Anaheim

13   City, Santa Ana City, and Irvine City, collectively, the “City Defendants”), and Does 1-10 and
14
     alleges as follows:
15
                                             I. PARTIES
16
            1.       Named Plaintiff Amber Machowski is a resident of Anaheim. She is a paraplegic.
17

18   She is unable to walk or stand and relies on a wheelchair for mobility. Named Plaintiff Amber

19   Machowski is a “qualified person with a disability” and a person with “a disability” within the
20
     meaning of all applicable statutes and regulations including 42 U.S.C. § 12102(A), 28 C.F.R. §
21
     35.104, 29 U.S.C. § 705(20)(B), California Government Code § 12926, the California Unruh
22
     Civil Rights Act (Cal. Civ. Code §§51 and 52 et seq.), and other statutory laws which protect the
23

24   rights of “disabled persons”. She cannot walk, stand or move heavy or awkward objects. She has

25   been issued a Disabled Person Parking Placard by the State of California and uses a specially
26
     equipped car.
27

28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 2
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 3 of 32 Page ID #:3



 1          2.      Named Plaintiff William Berry is a resident of Los Angeles. He is missing all of
 2
     the toes on his feet. He has balance issues when he walks or stands, and cannot move heavy or
 3
     awkward objects without risking injury to himself. Named Plaintiff William Berry is a “qualified
 4
     person with a disability” and a person with “a disability” within the meaning of all applicable
 5

 6   statutes and regulations including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. §

 7   705(20)(B), California Government Code § 12926, the California Unruh Civil Rights Act (Cal.
 8
     Civ. Code §§51 and 52 et seq.), and other statutory laws which protect the rights of “disabled
 9
     persons”.
10
            3.      Named Plaintiff Ruben Bobadillo is a resident of Los Angeles. He has chronic
11

12   back pain as a result of inflammation of his L4 and L5 vertebrae. He has lower body weakness,

13   he has difficulty maneuvering his body quickly, he has difficulty walking, he cannot run, he
14
     cannot stand for lengthy periods of time, and he cannot move heavy or awkward objects. Named
15
     Plaintiff Ruben Bobadillo is a “qualified person with a disability” and a person with “a disability”
16
     within the meaning of all applicable statutes and regulations including 42 U.S.C. § 12102(A), 28
17

18   C.F.R. § 35.104, 29 U.S.C. § 705(20)(B), California Government Code § 12926, the California

19   Unruh Civil Rights Act (Cal. Civ. Code §§51 and 52 et seq.), and other statutory laws which
20
     protect the rights of “disabled persons”. He has been issued a Disabled Person Parking Placard
21
     by the State of California.
22
            4.        Named Plaintiff Anthony Smith is a resident of Los Angeles. He is a single-leg
23

24   amputee, and is unable to walk or stand and relies on a wheelchair for mobility. He cannot move

25   heavy or awkward objects. Named Plaintiff Anthony Smith is a “qualified person with a
26
     disability” and a person with “a disability” within the meaning of all applicable statutes and
27
     regulations including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B),
28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 3
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 4 of 32 Page ID #:4



 1   California Government Code § 12926, the California Unruh Civil Rights Act (Cal. Civ. Code
 2
     §§51 and 52 et seq.), and other statutory laws which protect the rights of “disabled persons”. He
 3
     has been issued a Disabled Person Parking Placard by the State of California.
 4
            5.      Named Plaintiff Yalda Saffieh Shariati is a resident of Mission Viejo. She has no
 5

 6   ligaments in her left knee, lower body weakness, difficulty maneuvering her body quickly,

 7   difficulty walking, cannot run, cannot stand for lengthy periods of time, and cannot move heavy
 8
     or awkward objects. Named Plaintiff Yalda Saffieh Shariati is a “qualified person with a
 9
     disability” and a person with “a disability” within the meaning of all applicable statutes and
10
     regulations including 42 U.S.C. § 12102(A), 28 C.F.R. § 35.104, 29 U.S.C. § 705(20)(B),
11

12   California Government Code § 12926, the California Unruh Civil Rights Act (Cal. Civ. Code

13   §§51 and 52 et seq.), and other statutory laws which protect the rights of “disabled persons”. She
14
     has been issued a Disabled Person Parking Placard by the State of California.
15
            6.      The Proposed Class consists of all persons with mobility impairment or visual
16
     impairment or other disabilities who have been denied equal access to Pedestrian Rights of Way
17

18   (as defined herein below) as a result of the Defendants’ policies and practices with regard to the

19   Pedestrian Rights of Way and disability access.
20
            7.      Hereafter, references to Plaintiffs shall be deemed to include Named Plaintiffs
21
     and each member of the Proposed Class, unless otherwise indicated.
22
            8.      Defendant Bird Co. is a for-profit corporation which rents Bird Scooters (as
23

24   defined below) to Bird Customers (as defined below) through the Bird App (as defined below).

25   Bird Co. is a Delaware corporation, with its principal office located at 406 Broadway #369, Santa
26
     Monica, California 90401.
27

28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 4
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 5 of 32 Page ID #:5



 1          9.        Defendant Lime Co. is a for-profit corporation which rents Lime Scooters
 2
     (defined below) to Lime Customers (defined below) through the Lime App (defined below).
 3
     Lime Co. is a Delaware corporation, with its principal office located at 66 Bovet Rd, Suite 320
 4
     San Mateo, California 94402.
 5

 6          10.       Defendant Culver City has been a public entity within the meaning of Title II of

 7   the Americans with Disabilities Act (the “ADA) and has received federal financial assistance
 8
     within the meaning of Section 504 of the Rehabilitation Act, 29 U.S.C. §794, et seq. (the
 9
     “Rehabilitation Act”), and state financial assistance within the meaning of Government Code
10
     11135. Defendant Culver City has received federal and state financial assistance sufficient to
11

12   invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code

13   Section 11135.
14
            11.       Defendant Culver City is a local government entity with the responsibility of
15
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
16
     Culver City is responsible for maintaining and regulating the system of Pedestrian Rights of Way
17

18   within the boundaries of Culver City.

19          12.       Defendant Long Beach City has been a public entity within the meaning of Title
20
     II of the ADA and has received federal financial assistance within the meaning of Section 504
21
     of the Rehabilitation Act, and state financial assistance within the meaning of Government Code
22
     11135. Defendant Long Beach City has received federal and state financial assistance sufficient
23

24   to invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code

25   Section 11135.
26
            13.       Defendant Long Beach City is a local government entity with the responsibility
27
     of providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 5
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 6 of 32 Page ID #:6



 1   Los Angeles City is responsible for maintaining and regulating the system of Pedestrian Rights
 2
     of Way within the City of Long Beach.
 3
            14.       Defendant Riverside City has been a public entity within the meaning of Title II
 4
     of the ADA and has received federal financial assistance within the meaning of Section 504 of
 5

 6   the Rehabilitation Act, and state financial assistance within the meaning of Government Code

 7   11135. Defendant Riverside City has received federal and state financial assistance sufficient to
 8
     invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
 9
     Section 11135.
10
            15.       Defendant Riverside City is a local government entity with the responsibility of
11

12   providing Plaintiffs access to its public facilities, programs, services and activities. Defendant

13   Riverside City is responsible for maintaining and regulating the system of Pedestrian Rights of
14
     Way within the City of Riverside.
15
            16.       Defendant Anaheim City has been a public entity within the meaning of Title II
16
     of the ADA and has received federal financial assistance within the meaning of Section 504 of
17

18   the Rehabilitation Act, and state financial assistance within the meaning of Government Code

19   11135. Defendant Anaheim City has received federal and state financial assistance sufficient to
20
     invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code
21
     Section 11135.
22
            17.       Defendant Anaheim City is a local government entity with the responsibility of
23

24   providing Plaintiffs access to its public facilities, programs, services and activities. Defendant

25   Anaheim City is responsible for maintaining and regulating the system of Pedestrian Rights of
26
     Way within the City of Anaheim.
27

28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 6
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 7 of 32 Page ID #:7



 1            18.     Defendant Santa Ana City has been a public entity within the meaning of Title II
 2
     of the ADA and has received federal financial assistance within the meaning of Section 504 of
 3
     the Rehabilitation Act, and state financial assistance within the meaning of Government Code
 4
     11135. Defendant Santa Ana City has received federal and state financial assistance sufficient to
 5

 6   invoke the coverage of Section 504 of the Rehabilitation Act and California Government Code

 7   Section 11135.
 8
              19.     Defendant Santa Ana City is a local government entity with the responsibility of
 9
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
10
     Riverside City is responsible for maintaining and regulating the system of Pedestrian Rights of
11

12   Way within the City of Santa Ana.

13            20.     Defendant Irvine City has been a public entity within the meaning of Title II of
14
     the ADA and has received federal financial assistance within the meaning of Section 504 of the
15
     Rehabilitation Act, and state financial assistance within the meaning of Government Code 11135.
16
     Defendant Irvine City has received federal and state financial assistance sufficient to invoke the
17

18   coverage of Section 504 of the Rehabilitation Act and California Government Code Section

19   11135.
20
              21.     Defendant Irvine City is a local government entity with the responsibility of
21
     providing Plaintiffs access to its public facilities, programs, services and activities. Defendant
22
     Irvine City is responsible for maintaining and regulating the system of Pedestrian Rights of Way
23

24   within the City of Irvine.

25            22.     Defendant Garden Grove City has been a public entity within the meaning of Title
26
     II of the ADA and has received federal financial assistance within the meaning of Section 504
27
     of the Rehabilitation Act, and state financial assistance within the meaning of Government Code
28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 7
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 8 of 32 Page ID #:8



 1   11135. Defendant Garden Grove City has received federal and state financial assistance
 2
     sufficient to invoke the coverage of Section 504 of the Rehabilitation Act and California
 3
     Government Code Section 11135.
 4
            23.     Defendant Garden Grove City is a local government entity with the responsibility
 5

 6   of providing Plaintiffs access to its public facilities, programs, services and activities. Defendant

 7   Garden Grove City is responsible for maintaining and regulating the system of Pedestrian Rights
 8
     of Way within the City of Garden Grove.
 9
            24.     The true names and capacities of Defendants sued herein as Does 1 through 10,
10
     inclusive, are presently unknown to Named Plaintiff who therefore sues these Defendants by
11

12   fictitious names. Plaintiffs will amend this Complaint to show their true names and capacities

13   when they have been ascertained. Each of the Doe Defendants is responsible in some manner for
14
     the conduct alleged herein.
15
                                   II. JURISDICTION AND VENUE
16
            25.     The first two claims alleged herein arise under the Americans with Disabilities
17

18   Act (42 U.S.C. §§ 12131 et seq.), and Section 504 of the Rehabilitation Act of 1973 (29 U.S.C.

19   §794 et seq.), such that the jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331
20
     and 1343. Through the same actions and omissions that form the basis of Plaintiffs’ federal
21
     claims, Defendants have also violated Plaintiffs’ rights under state law, over which this Court
22
     has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. This Court has jurisdiction over
23

24   Plaintiffs’ claims for declaratory and injunctive relief pursuant to 28 U.S.C. §§2201 and 2202

25   and Rule 65 of the Federal Rules of Civil Procedure.
26
            26.     This Court also has subject matter jurisdiction over this proposed class action
27
     under the Class Action Fairness Act of 2005 (28 U.S.C. § 1332(d)(2)), because (a) this is a class
28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 8
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 9 of 32 Page ID #:9



 1   action, including claims asserted on behalf of more than one hundred (100) potential class
 2
     members, (b) on information and belief, the aggregate amount in controversy exceeds
 3
     $5,000,000, exclusive of interest and cost, and (c) Bird Co. and Lime Co. are citizens of the State
 4
     of Delaware, whereas, Named Plaintiffs and likely many more of the Proposed Class are citizens
 5

 6   of the State of California.

 7           27.     Venue over Plaintiffs’ claims is proper in the Central District of California
 8
     because the City Defendants reside in the Central District of California within the meaning of 28
 9
     U.S.C. § 1391, and because the events, acts, and omissions giving rise to Plaintiffs’ claims
10
     occurred in the Central District of California.
11

12                                  III. FACTUAL ALLEGATIONS

13           28.     This action arises by reason of a deliberate and systematic exploitation of the curb
14
     ramps, sidewalks, crosswalks, pedestrian crossings and other walkways (hereafter “Pedestrian
15
     Rights of Way”) within the Cities of Culver City, Long Beach, Anaheim, Santa Ana, Irvine,
16
     Garden Grove and Orange (hereafter, collectively, the “Cities”) by the Electric Scooter
17

18   Defendants for their own corporate profit to the harm of some of the most vulnerable residents

19   of the Cities, the disabled.
20
             29.     The business model of the Electric Scooter Defendants is based on the
21
     unauthorized and illegal, private use of public property (i.e. Pedestrian Rights of Way) for their
22
     own business use.
23

24           30.     Bird Co. rents electric scooters (“Bird Scooters”) to its customers (“Bird

25   Customers”) through a mobile application (the “Bird App”). Lime Co. rents electric scooters
26
     (“Lime Scooters”, together with Bird Scooters, hereinafter, collectively, “Electric Scooters”) to
27
     its customers (“Lime Customers”, together with Bird Customers, hereinafter, collectively,
28    _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 9
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 10 of 32 Page ID #:10



 1     “Electric Scooter Customers”) through a mobile application (the “Lime App”, together with the
 2
       Bird App, hereinafter, collectively, “Electric Scooter Apps”).
 3
              31.     Electric Scooters cause barriers in paths of travel when they are physically left on
 4
       the ground. When Electric Scooter Customers they use the Electric Scooter Apps to locate the
 5

 6     Electric Scooters. The Electric Scooter Apps find Electric Scooters which are abandoned

 7     wherever they can be left by the previous Electric Scooter Customer. These Electric Scooters are
 8
       abandoned all across the Cities, on public property, and typically in designated Pedestrian Rights
 9
       of Way.
10
              32.     Electric Scooter Customers then drive Electric Scooters at speeds much faster
11

12     than the speed of foot traffic, speeds often exceeding fifteen (15) miles per hour on and through

13     Pedestrian Rights of Way.
14
              33.     Once an Electric Scooter Customer has completed their ride they then simply
15
       abandon the Electric Scooter near their destination, typically on public property in a Pedestrian
16
       Right of Way. The Electric Scooters are sometimes parked upright. They are also left laying on
17

18     their side, blocking paths of travel along the length of the scooter. Multiple Electric Scooters are

19     also frequently abandoned together in groups.
20
              34.     Independent contractors are engaged by the Electric Scooter Defendants to locate
21
       (through the Electric Scooter Apps) Electric Scooters with depleted batteries or other
22
       maintenance needs which have been abandoned in Pedestrian Rights of Way across the Cities.
23

24     These independent contractors, then recharge the batteries of the Electric Scooters and without

25     supervision or any oversight whatsoever distribute Electric Scooters back on the Pedestrian
26
       Rights of Way for further use by Electric Scooter Customers. These personnel are not employees
27
       of the Electric Scooter Defendants, but rather independent contractors.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 10
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 11 of 32 Page ID #:11



 1            35.     Electric Scooters cause barriers in paths of travel when they are operated. Electric
 2
       Scooters are operated on Pedestrians Rights of Way. The Electric Scooters are wheeled and
 3
       motor powered, propelling them at speeds around fifteen (15) miles per hour. Operators of the
 4
       Electric Scooters are not required by Defendants to have any training. The combination of high
 5

 6     relative speeds, compared to pedestrians, and lack of restrictions regarding the operator, creates

 7     hazardous conditions which causes Named Plaintiffs, and likely others in the Proposed Class
 8
       difficulty, humiliation and frustration. Named Plaintiffs do not want to be hit or run over by one
 9
       of the Electric Scooters.
10
              36.     Electric Scooter Defendants also deter Plaintiffs from using the Pedestrian Rights
11

12     of Way. The abandoned Electric Scooters are barriers blocking their way. The moving Electric

13     Scooters also deny them equal access. As a result of the humiliation, difficulty and frustration of
14
       these Electric Scooters, Plaintiffs are discouraged from using Pedestrian Rights of Way.
15
              37.     The Electric Scooter Defendants mistakenly determined that they have figured
16
       out a solution (albeit illegal) to the costly problem of having retail locations where their Electric
17

18     Scooters may be rented across the Cities or negotiating leases for docking stations throughout

19     the Cities: to annex and misappropriate public property for their own corporate profit. Pedestrian
20
       Rights of Way, which are public property for the use and enjoyment of all of the public, have
21
       been converted by the Electric Scooter Defendants into their own private showroom, parking lot,
22
       service garage, testing ground and electric scooter highway.
23

24            38.     The Electric Scooter Defendants’ unlawful misappropriation of public property

25     for their own corporate profit have made Bird Co. and Lime Co. multibillion-dollar corporations,
26
       demonstrating to the world that illegal conduct does in fact pay. Rather than seek permission
27
       through proper channels, the Electric Scooter Defendants (much like many upstart “disruptive”
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 11
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 12 of 32 Page ID #:12



 1     businesses) break the law, then ask for forgiveness after millions of people have been denied
 2
       access to public accommodations or worse yet, injured by their unlawful conduct.
 3
                 39.   The Electric Scooter Defendants’ meteoric rise, through exploitation of public
 4
       property for corporate profit, comes at the injury, suffering, discomfort, discrimination,
 5

 6     humiliation, anxiety, severe detriment and prejudice of the rights of the tens of thousands of

 7     disabled persons with mobility and/or visual impairments and other disabilities who are residents
 8
       and visitors of the Cities.
 9
                 40.   In reaping the windfall benefits of the Electric Scooter Defendants’ unlawful
10
       business model, Electric Scooter Customers unlawfully drive their Electric Scooters in
11

12     Pedestrian Rights of Way and then abandon the Electric Scooters in Pedestrian Rights of Way

13     creating barriers to residents and visitors of the Cities with disabilities.
14
                 41.   The City Defendants are responsible for maintaining the Pedestrian Rights of
15
       Way, which constitute an essential government program, service, and activity for residents and
16
       visitors of the Cities.
17

18               42.   The City Defendants are responsible for providing public transportation for the

19     residents and visitors to the Cities, which constitute an essential government program, service
20
       and activity for residents and visitors of the Cities.
21
                 43.   The City Defendants have failed to provide adequate public transportation giving
22
       rise to unlawful private “solutions” like the Electric Scooter Defendants which exploit public
23

24     property for corporate profit to the widespread detriment of disabled residents and visitors of the

25     Cities.
26
                 44.   The City Defendants have further failed to adopt, implement or enforce
27
       ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 12
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 13 of 32 Page ID #:13



 1     free of the Electric Scooter obstructions which have plagued the Pedestrian Rights of Way,
 2
       resulting in barriers to access.
 3
               45.     The Electric Scooter Defendants and the City Defendants have a mutually
 4
       beneficial, symbiotic relationship. The Electric Scooter Defendants purport to solve (albeit
 5

 6     unlawfully) a public transportation problem which is the responsibility of the City Defendants,

 7     and the City Defendants in turn fail and refuse to enforce the law and protect the most vulnerable,
 8
       disabled residents and visitors to the Cities.
 9
               46.     The Electric Scooter Defendants’ obvious and deliberate exploitation of the rights
10
       of disabled persons, together with the City Defendants’ deliberate indifference and failure to
11

12     adopt, implement or enforce ordinances or other requirements necessary to ensure that the

13     Pedestrian Rights of Way are kept free of the Electric Scooter obstructions have resulted in
14
       discrimination against persons with disabilities in the form of denial of access to the Pedestrian
15
       Rights of Way. As a result of this, the Pedestrian Rights of Way are not readily accessible to and
16
       usable by persons with mobility disabilities due to the pervasive and ever-growing presence of
17

18     Electric Scooters that are physical access barriers along the path of travel in the Pedestrian Rights

19     of Way.
20
               47.     As a direct result, Named Plaintiffs and other persons with mobility impairment,
21
       visual impairment or other disabilities must choose between remaining segregated from
22
       significant daily activities, including visiting public facilities, places of public accommodation,
23

24     friends and family, and thereby remaining safe, or risk injury or death by traveling on or around

25     inaccessible Pedestrian Rights of Way. The lack of access to the Cities’ systems of Pedestrian
26
       Rights of Way deprives people with mobility or visual impairments of their independence, and
27
       essentially relegates them to second-class citizens.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 13
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 14 of 32 Page ID #:14



 1            48.     On numerous occasions in 2018 Named Plaintiffs encountered Electric Scooters
 2
       parked on and blocking Pedestrian Rights of Way or being driven on Pedestrian Rights of Way
 3
       in the Cities, denying them full and equal access to the Pedestrian Rights of Way and causing
 4
       them difficulty, frustration and embarrassment, and placing them in danger of injury or death.
 5

 6     Named Plaintiffs continue to be deterred from leaving their homes, since the invasion of these

 7     Electric Scooters on the streets of the Cities.
 8
              49.     Accessibility of the Pedestrian Rights of Way goes to the heart of the purpose of
 9
       the ADA and other disabilities rights law, including integration and accessibility. The Electric
10
       Scooter Defendants’ exploitation of the Pedestrian Rights of Way and the City Defendants’
11

12     failure to adopt, implement or enforce ordinances or other requirements necessary to ensure that

13     the Pedestrian Rights of Way are kept free of the Electric Scooter obstructions render the
14
       Pedestrian Rights of Way not accessible to persons with mobility impairment, visual impairment
15
       or other disabilities in violation of multiple federal and state disability rights laws. This lawsuit
16
       seeks to force Defendants to, among other things, comply with these laws and provide fair and
17

18     equal access to Pedestrian Rights of Way for all residents and visitors of the Cities.

19            50.     Plaintiffs thus bring this action to, among other things, remedy violations of Title
20
       II of the ADA, 42 U.S.C. §12131, et seq., and its accompanying regulations, the Rehabilitation
21
       Act and its accompanying regulations, as well as analogous state statutes including California
22
       Government Code §11135, California Civil Code § 54, et seq., California Government Code §
23

24     4450, California Business and Professions Code § 17200 et seq. and common law rights of

25     Plaintiffs. Plaintiffs seek declaratory and injunctive relief pursuant to the above, as well as an
26
       award of attorneys’ fees and costs applicable under applicable law. Plaintiffs also seek damages
27
       against the Electric Scooter Defendants.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 14
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 15 of 32 Page ID #:15



 1                               IV. CLASS ACTION ALLEGATIONS
 2
               51.     Named Plaintiffs bring this action individually, and on behalf of all persons with
 3
       mobility or visual impairment or other disabilities who have been denied access to Pedestrian
 4
       Rights of Way in the City because of their disabilities as a class action under Rule 23 of the
 5

 6     Federal Rule of Civil Procedure.

 7             52.     Each member of the Proposed Class is a “qualified person with a disability”
 8
       and/or a person with a “disability” pursuant to 42 U.S.C. §12131(2), Section 504 of the
 9
       Rehabilitation Act, and/or applicable California law. The persons in the Proposed Class are so
10
       numerous that the joinder of all such persons is impracticable and that the disposition of their
11

12     claims in a class action rather than in individual actions will benefit the parties and the Court.

13     The Proposed Class consists of tens of thousands of persons with mobility disabilities, visual
14
       impairment and other disabilities.
15
               53.     Named Plaintiffs are informed, believe and thereon allege that the Defendants’
16
       policies and procedures violate the ADA and the Rehabilitation Act and analogous state statutes
17

18     and common law with regard to Pedestrian Rights of Way and disability access.

19             54.     Named Plaintiffs are informed, believe, and thereon allege that Defendants have
20
       not adopted and do not enforce appropriate policies and procedures to ensure that Defendants
21
       are in compliance with these statutes to ensure nondiscrimination against persons with
22
       disabilities and equal access to programs, services and activities for persons with disabilities.
23

24             55.     The violations of the ADA, the Rehabilitation Act and related federal and

25     California State statutes set forth in detail have injured all members of the Proposed Class and
26
       violated their rights.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 15
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 16 of 32 Page ID #:16



 1             56.     Defendants acted or refused to act on grounds generally applicable to the
 2
       Proposed Class, thereby making appropriate final injunctive or declaratory relief with respect to
 3
       the class as a whole appropriate.
 4
               57.     The claims of the Named Plaintiffs are typical of those of the Proposed Class in
 5

 6     that they arise from the same course of conduct engaged in by Defendants. The relief sought

 7     herein will benefit all class members alike.
 8
               58.     Named Plaintiffs will fairly and adequately represent the interests of the class.
 9
       They have no interests adverse to the interests of other members of the class and have retained
10
       counsel who are competent and experienced in litigating complex class actions, including
11

12     disability rights cases.

13             59.     The requirements of Rule 23 of the Federal Rules of Civil Procedure are met with
14
       regard to the Proposed Class in that:
15
                       a.         The class is so numerous that it would be impractical to bring all class
16
       members before the Court;
17

18                     b.         There are questions of law and fact which are common to the class;

19                     c.         The Named Plaintiffs’ claims are typical of the claims of the class;
20
                       d.         The Named Plaintiffs will fairly and adequately represent common class
21
       interests and is represented by counsel who are experienced in class actions and the disability
22
       rights issues in this case;
23

24                     e.         Defendants have acted or refused to act on grounds generally applicable

25     to the class; and
26
                       f.         The questions or law and fact which are common to the class predominate
27
       over individual questions.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 16
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 17 of 32 Page ID #:17



 1             60.     The common questions of law and fact, shared by all class members, include:
 2
                       a.      Whether the City Defendants are violating Title II of the ADA, 42 U.S.C.
 3
       § 12131 et seq., by depriving persons with disabilities access to programs, services and activities
 4
       of the Cities, and otherwise discriminating against persons with disabilities, as set forth above.
 5

 6                     b.      Whether the City Defendants are violating Section 504 of the

 7     Rehabilitation Act, 29 U.S.C. § 794 et seq., by depriving persons with disabilities access to
 8
       programs, services and activities of the Cities, and otherwise discriminating against persons with
 9
       disabilities, as set forth above.
10
                       c.      Whether the Defendants are violating California Government Code
11

12     Section 11135(a), which prohibits denial of benefits to persons with disabilities of any program

13     or activity that is funded directly by the state or receives any financial assistance from the state.
14
                       d.      Whether the Defendants are violating California Civil Code §54 et seq.,
15
       by depriving persons with disabilities to full and equal access.
16
                       e.      Whether the Defendants are violating California Government Code §4450
17

18     et seq., by depriving persons with disabilities to full and equal access.

19                     f.      Whether the Electric Scooter Defendants unlawfully created a public
20
       nuisance causing harm to Plaintiffs.
21
                       g.      Whether the Electric Scooter Defendants unlawfully trespassed on
22
       Plaintiffs’ property causing harm to Plaintiffs.
23

24                     h.      Whether the Electric Scooter Defendants are violating § 17200 of the

25     California Business and Professions Code by engaging in unfair business practices or acts
26
       causing harm to Plaintiffs.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 17
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 18 of 32 Page ID #:18



 1                      i.     Whether the Electric Scooter Defendants were unjustly enriched at the
 2
       expense of the Plaintiffs.
 3
                  61.   Plaintiffs contemplate the eventual issuance of notice to the proposed class
 4
       members that would set forth the subject and nature of the instant actions. To the extent that any
 5

 6     further notices may be required, Plaintiffs contemplate the use of additional media and/or

 7     mailings.
 8
                                      V. FIRST CAUSE OF ACTION
 9
                                The Americans with Disabilities Act – Title II
10
                                         (Against the City Defendants)
11

12                62.   Name Plaintiff incorporates by reference each and every allegation contained in

13     the foregoing paragraphs.
14
                  63.   Congress enacted the ADA upon finding, among other things, that “society has
15
       tended to isolate and segregate individuals with disabilities” and that such forms of
16
       discrimination continue to be a “serious and pervasive social problem.” 42 U.S.C. § 12101 (a)(2).
17

18                64.   In response to these findings, Congress explicitly stated that the purpose of the

19     ADA is to provide “a clear and comprehensive national mandate for the elimination of
20
       discrimination against individuals with disabilities” and “clear, strong, consistent, enforceable
21
       standards addressing discrimination against individuals with disabilities.” 42 U.S.C. §12101(b)
22
       (1)-(2).
23

24                65.   Title II of the ADA provides in relevant part: “[N]o qualified individual with a

25     disability shall, by reason of such disability, be excluded from participation in or be denied the
26
       benefits of the services, programs, or activities of a public entity, or be subjected to
27
       discrimination by any such entity.” 42 U.S.C. § 12132.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 18
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 19 of 32 Page ID #:19



 1               66.   At all times relevant to this action, each of the City Defendants was a “public
 2
       entity” within the meaning of Title II of the ADA and provided and provides a program, service
 3
       or activity to the general public.
 4
                 67.   At all times relevant to this action, Plaintiffs were qualified individuals with
 5

 6     disabilities within the meaning of Title II of the ADA and met the essential eligibility

 7     requirements for the receipt of the services, programs, or activities of the City. 42 U.S.C §12131.
 8
                 68.   City Defendants are mandated to operate each program, service, or activity “so
 9
       that, when, viewed in its entirety, it is readily accessible to and useable by individuals with
10
       disabilities.” 28 C.F.R. § 35.150; see also 28 C.F.R. §§ 35.149 & 35.151. Pedestrian Rights of
11

12     Way themselves constitute a vital public program, service or activity under Title II of the ADA.

13     28 C.F.R. § 35.104; Barden v. City of Sacramento, 292 F.3d 1073 (2002).
14
                 69.   The regulations implementing Title II of the ADA provide that a public entity
15
       must maintain the features of all facilities required to be accessible by the ADA. 28 C.F.R. §
16
       35.133. Facilities required to be accessible include roads, walks and passageways. 28 C.F.R. §
17

18     35.104.

19               70.   Name Plaintiffs are informed, believe and thereon allege that the Pedestrian
20
       Rights of Way are not fully, equally and safely accessible to Plaintiffs when viewed in their
21
       entirety.
22
                 71.   Named Plaintiffs are informed, believe and thereon allege that the Electric
23

24     Scooter Defendants’ business model, policies and procedures rely on the unlawful parking and

25     driving of Electric Scooters in Pedestrian Rights of Way.
26
                 72.   Named Plaintiffs are informed, believe and thereon allege that the City
27
       Defendants violated and continue to violate the ADA by failing to adopt, implement or enforce
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 19
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 20 of 32 Page ID #:20



 1     ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
 2
       free of the Electric Scooter obstructions and thereby deny Plaintiffs the benefits of the Pedestrian
 3
       Rights of Way.
 4
               73.     Named Plaintiffs are informed, believe and thereon allege that the City
 5

 6     Defendants failed and continue to fail to adopt, implement or enforce ordinances or other

 7     requirements necessary to ensure that the Pedestrian Rights of Way are kept free of the Electric
 8
       Scooter obstructions.
 9
               74.     Named Plaintiffs are informed, believe and thereon allege that the City
10
       Defendants and their agents and employees have and continue to violate the ADA by failing to
11

12     timely respond to and remedy complaints about said barriers through their policies and practices

13     with regard the Pedestrian Rights of Way and disability access.
14
               75.     Named Plaintiffs are informed, believe and thereon allege that the City
15
       Defendants committed the acts and omissions alleged herein with intent and/or reckless disregard
16
       of Plaintiffs’ rights.
17

18             76.     As a direct and proximate result of the aforementioned acts, Plaintiffs have

19     suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants’ failure to
20
       address accommodations, modifications, services and access required for Plaintiffs’ disabilities.
21
               77.     Because the City Defendants’ discriminatory conduct is ongoing, declaratory and
22
       injunctive relief are appropriate remedies.
23

24             78.     Pursuant to 42 U.S.C. § 12133, Plaintiffs are entitled to declaratory and injunctive

25     relief as well as reasonable attorneys’ fees and costs incurred in bringing this action. Named
26
       Plaintiff also seeks an award of damages against the Electric Scooter Defendants.
27
       ///
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 20
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 21 of 32 Page ID #:21



 1                                 VI. SECOND CAUSE OF ACTION
 2
                                      Section 504 of the Rehabilitation Act
 3
                                         (Against the City Defendants)
 4
               79.     Plaintiffs incorporate by reference each and every allegation contained in the
 5

 6     foregoing paragraphs.

 7             80.     Section 504 of the Rehabilitation Act of 1973 provides in relevant part: “[N]o
 8
       otherwise qualified person with a disability…shall, solely by reason of her or his disability, be
 9
       excluded from the participation in, be denied the benefits of, or be subjected to discrimination
10
       under any program or activity receiving federal financial assistance…” 29 U.S.C. § 794.
11

12             81.     Plaintiffs are otherwise qualified to participate in the services, programs, or

13     activities that are provided to individuals in the Cities. See 29 U.S.C. § 794(b).
14
               82.     The City Defendants are direct recipients of federal financial assistance sufficient
15
       to invoke the coverage of Section 504 of the Rehabilitation Act, and have received such federal
16
       assistance at all times relevant to the claims asserted in this Complaint.
17

18             83.     Named Plaintiffs are informed, believe and thereon alleges that the City

19     Defendants and their agents and employees have and continue to violate the Rehabilitation Act
20
       and the regulations promulgated thereunder by excluding Plaintiffs from participation in,
21
       denying Plaintiffs the benefits of, and subjecting Plaintiffs based solely by reason of their
22
       disability to discrimination in the benefits and services of the Pedestrian Rights of Way and for
23

24     the reasons set forth above.

25             84.     Named Plaintiffs are informed, believe and thereon alleges that the City
26
       Defendants committed the acts and omissions alleged herein with intent and/or reckless disregard
27
       of Plaintiffs’ rights.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 21
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 22 of 32 Page ID #:22



 1             85.     As a direct and proximate result of the aforementioned acts, Plaintiffs have
 2
       suffered, and continue to suffer humiliation, hardship and anxiety, due to the City Defendants’
 3
       failure to address accommodations, modifications, services and access required for Plaintiffs’
 4
       disabilities.
 5

 6             86.     Because City Defendants’ discriminatory conduct is ongoing, declaratory and

 7     injunctive relief are appropriate remedies.
 8
               87.     Pursuant to 29 U.S.C. § 194(a), Plaintiffs are entitled to declaratory and injunctive
 9
       relief as well as reasonable attorneys’ fees and costs incurred in bringing this action.
10
                                    VII.      THIRD CAUSE OF ACTION
11

12                               California Government Code § 4450 et seq.

13                                         (Against the City Defendants)
14
               78.     Plaintiffs incorporate by reference each and every allegation contained in the
15
       foregoing paragraphs.
16
               79.     The Pedestrian Rights of Way are publicly funded and intended for use by the
17

18     public within the meaning of California Government Code § 4450, et seq.

19             80.     Named Plaintiffs are informed, believe and thereon allege that the City
20
       Defendants and their agents and employees have and continue to violate California Government
21
       Code § 4450 et seq. and regulations implemented pursuant thereto by operating the Pedestrian
22
       Rights of Way in violation of disability access requirements and for the reasons set forth above.
23

24     The aforementioned acts and omissions of the City Defendants constitute denial of equal access

25     to and use of the Pedestrian Rights of Way and caused Plaintiffs to suffer deprivation of their
26
       civil rights.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 22
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 23 of 32 Page ID #:23



 1               81.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
 2
       suffered, and continue to suffer, humiliation, hardship and anxiety, due to the City Defendants’
 3
       failure to address accommodations, modifications, services and access required for Plaintiffs’
 4
       disabilities.
 5

 6               82.   Because the City Defendants’ discriminatory conduct is ongoing, declaratory and

 7     injunctive relief are appropriate remedies.
 8
                 83.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
 9
       action.
10
                                 VIII.     FOURTH CAUSE OF ACTION
11

12                                  California Government Code § 11135

13                                         (Against All Defendants)
14
                 84.   Plaintiffs incorporate by reference each and every allegation contained in the
15
       foregoing paragraphs.
16
                 85.   Section 11135(a) of California Government Code provides in relevant part: “[N]o
17

18     person in the State of California shall, on the basis of…disability, be unlawfully denied the

19     benefits of, or be unlawfully subjected to discrimination under, any program or activity that is
20
       conducted, operated, or administered by the state or by any state agency, is funded directly by
21
       the state, or receives any financial assistance from the state.”
22
                 86.   The City Defendants are funded directly by the State of California and receive
23

24     financial assistance from the State of California sufficient to invoke the coverage of Government

25     Code Sections 11135, et seq. The City Defendants were the recipients of such funding and
26
       financial assistance at all times relevant to the claims asserted in this Complaint.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 23
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 24 of 32 Page ID #:24



 1              87.   Section 11150 of the California Code of Regulations defines a “program or
 2
       activity” as “any project, action or procedure undertaken directly by recipients of State support
 3
       or indirectly by recipients through others by contracts, arrangements or agreements, with respect
 4
       to the public generally or with respect to any private or public entity.” [Emphasis added]
 5

 6              88.   Section 11150 of the California Code of Regulations defines “[s]tate financial

 7     assistance” as “any grant, entitlement, loan, cooperative agreement, contract or any other
 8
       arrangement by which a State agency provides or otherwise makes available aid to recipients in
 9
       the form of… (3) real or personal property or any interest in or use of such property, including:
10
       (A) transfers or leases of property for less than fair market value or for reduced
11

12     consideration…” [Emphasis added]

13              89.   Section 11150 of the California Code of Regulations defines “[r]ecipient” as any
14
       “person, who…receives State support…in an amount in excess of $10,000 in the aggregate per
15
       State fiscal year…by grant, contract or otherwise, directly or through another recipient…”
16
       [Emphasis added]
17

18              90.   The City Defendants are direct recipients of state financial assistance. The

19     Electric Scooter Defendants are recipients of state financial assistance through another recipient,
20
       the City Defendants.
21
                91.   Plaintiffs are informed, believe and thereon allege that Defendants and their
22
       agents and employees have and continue to violate California Government Code § 11135 by
23

24     unlawfully denying Plaintiffs the benefits of, and unlawfully subjecting Plaintiffs to

25     discrimination under the City Defendants’ programs and activities and for the reasons set forth
26
       above.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 24
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 25 of 32 Page ID #:25



 1               92.   Defendants have refused and failed to provide Plaintiffs with full and equal access
 2
       to their facilities, programs, services and activities as required by California Government Code
 3
       Sections 11135, et seq. through their policies and practices with regard to the Pedestrian Rights
 4
       of Way and disability access.
 5

 6               93.   As a direct and proximate result of the aforementioned acts, Plaintiffs have

 7     suffered, and continue to suffer humiliation, hardship and anxiety, due to Defendants’ failure to
 8
       address accommodations, modifications, services and access required for Plaintiffs’ disabilities.
 9
                 94.   Because Defendants’ discriminatory conduct is ongoing, declaratory and
10
       injunctive relief are appropriate remedies.
11

12               95.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this

13     action.
14
                                   IX.    FIFTH CAUSE OF ACTION
15
                                       California Civil Code § 54 et seq.
16
                                           (Against All Defendants)
17

18               96.   Plaintiffs incorporate by reference each and every allegation contained in the

19     foregoing paragraphs.
20
                 97.   California Civil Code § 54(a) provides that “[i]ndividuals with disabilities or
21
       medical conditions have the same right as the general public to the full and free use of
22
       …sidewalks, walkways… and other public places.”
23

24               98.   Plaintiffs are persons with disabilities within the meaning of California Civil

25     Code § 54(b)(1) and California Government Code § 12926.
26
                 99.   California Civil Code Section 54.3 provides that “[a]ny person or persons, firm
27
       or corporation who denies or interferes with admittance to or enjoyment of the public facilities
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 25
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 26 of 32 Page ID #:26



 1     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an individual with
 2
       a disability under Sections 54, 54.1 and 54.2 is liable for each offense for the actual damages and
 3
       any amount as may be determined by a jury, or the court sitting without a jury, up to a maximum
 4
       of three times the amount of actual damages but in no case less than one thousand dollars
 5

 6     ($1,000), and attorney’s fees as may be determined by the court in addition thereto, suffered by

 7     any person denied any of the rights provided in Sections 54, 54.1, and 54.2.”
 8
                 100.   Defendants have deprived Plaintiffs of their right to have full and free use of
 9
       sidewalks, walkways and other public places, and therefore violate California Civil Code § 54.
10
                 101.   For all the reasons outlined above, Defendants violated the rights of Plaintiffs
11

12     under California Civil Code § 54.

13               102.   As a direct and proximate result of the aforementioned acts, Plaintiffs have
14
       suffered, and continue to suffer, humiliation, hardship and anxiety, due to Defendants’ failure to
15
       address accommodations, modifications, services and access required for Plaintiffs’ disabilities.
16
                 103.   Because Defendants’ discriminatory conduct is ongoing, declaratory and
17

18     injunctive relief are appropriate remedies.

19               104.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
20
       action.
21
                 105.   Name Plaintiff also seeks an award of damages against the Electric Scooter
22
       Defendants. Under California Civil Code § 54.3, the Electric Scooter Defendants are liable to
23

24     Named Plaintiffs for their actual damages, and up to three (3) times their actual damages.

25     ///
26
       ///
27
       ///
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 26
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 27 of 32 Page ID #:27



 1                                  X. SIXTH CAUSE OF ACTION
 2
                                              Public Nuisance
 3
                                          (Against All Defendants)
 4
              106.    Plaintiffs incorporate by reference each and every allegation contained in the
 5

 6     foregoing paragraphs.

 7            107.    The Defendants through their policies and practices with regard to the Pedestrian
 8
       Rights of Way and disability access have created a condition that is an obstruction to the free
 9
       and safe use of the Pedestrian Rights of Way by persons with mobility impairment or visual
10
       impairment, so as to interfere with the comfortable enjoyment of the Pedestrian Rights of Way.
11

12            108.    The Defendants through their policies and practices with regard to the Pedestrian

13     Rights of Way and disability access have created a condition that unlawfully obstructed the free
14
       passage or use of the Pedestrian Rights of Way, in the customary manner.
15
              109.    The Defendants through their policies and practices with regard to the Pedestrian
16
       Rights of Way and disability access have created a condition that is a hazard because Plaintiffs
17

18     risked injury and death by traveling on or around inaccessible Pedestrian Rights of Way.

19            110.    Named Plaintiffs are informed, believe and thereon allege that the condition
20
       referred to above affected and continues to affect a substantial number of people at the same
21
       time, and that ordinary persons are reasonably annoyed or disturbed by the condition.
22
              111.    The seriousness of harm (including, among other things, creation of a hazardous
23

24     condition causing disabled persons to risk serious injury and death) outweighs the social utility

25     (business profits of two companies) of the Defendants’ conduct.
26
              112.    The Defendants’ conduct was a substantial factor in causing the Plaintiffs’ harm.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 27
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 28 of 32 Page ID #:28



 1               113.   Because Defendants’ conduct is ongoing, declaratory and injunctive relief are
 2
       appropriate remedies.
 3
                 114.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
 4
       action.
 5

 6               115.   Named Plaintiffs also seek an award of damages against the Electric Scooter

 7     Defendants.
 8
                                   XI. SEVENTH CAUSE OF ACTION
 9
                                                     Trespass
10
                                             (Against All Defendants)
11

12               116.   Plaintiffs incorporate by reference each and every allegation contained in the

13     foregoing paragraphs.
14
                 117.   At all times relevant to this Complaint, Plaintiffs, as residents of the Cities and
15
       visitors to the Cities, owned, occupied or controlled, or had a right to own, occupy or control,
16
       the Pedestrian Rights of Way.
17

18               118.   Defendants intentionally caused Electric Scooters to enter the Pedestrian Rights

19     of Way, without the permission of the Plaintiffs or beyond any permission given by Plaintiffs.
20
                 119.   Defendants recklessly or negligently caused Electric Scooters to enter the
21
       Pedestrian Rights of Way, without the permission of the Plaintiffs or beyond any permission
22
       given by Plaintiffs.
23

24               120.   Plaintiffs have suffered, and continue to suffer, humiliation, hardship and anxiety,

25     and the unauthorized entry Electric Scooters in the Pedestrian Rights of Way was a substantial
26
       factor in causing Plaintiffs’ harm.
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 28
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 29 of 32 Page ID #:29



 1               121.   Because Defendants’ conduct is ongoing, declaratory and injunctive relief are
 2
       appropriate remedies.
 3
                 122.   Plaintiffs are also entitled to reasonable attorneys’ fees and costs in filing this
 4
       action.
 5

 6               123.   Named Plaintiffs also seek an award of damages against the Electric Scooter

 7     Defendants.
 8
                                   XII. EIGHTH CAUSE OF ACTION
 9
                          California Business and Professions Code § 17200 et seq.
10
                                   (Against the Electric Scooter Defendants)
11

12               124.   Plaintiffs incorporate by reference each and every allegation contained in the

13     foregoing paragraphs.
14
                 125.   Section 17200 of the California Business & Professions Code (“Unfair
15
       Competition Law” or “UCL”) prohibits any “unlawful,” “unfair” and “fraudulent” business
16
       practice.
17

18               126.   Section 17200 specifically prohibits any “unlawful . . . business act or practice.”

19     [Emphasis added] Electric Scooter Defendants have violated §17200’s prohibition against
20
       engaging in an unlawful act or practice by, inter alia, commandeering and exploiting Pedestrian
21
       Rights of Way for use by Electric Scooter Customers in violation of federal and California state
22
       laws and local ordinances.
23

24               127. Electric Scooter Defendants’ ongoing unlawful exploitation of Pedestrian Rights

25     of Way violates, among other laws, California Government Code Section 11135 et seq, and
26
       California Civil Code Section 54 et seq., as discussed above. Plaintiffs reserve their right to
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 29
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 30 of 32 Page ID #:30



 1     allege other violations of law which constitute other unlawful business acts or practices, as
 2
       further investigation and discovery warrants. Such conduct is ongoing and continues to this date.
 3
               128. Section 17200 specifically prohibits any “unfair . . . business act or practice.”
 4
       [Emphasis added] As described in the preceding paragraphs, Electric Scooter Defendants
 5

 6     engaged in the unfair business practice of taking and exploiting Pedestrian Rights of Way for

 7     their own corporate profit to the detriment of the most vulnerable residents and visitors of the
 8
       Cities, the disabled. They misappropriated something that belongs to everyone for their own
 9
       corporate profit.
10
               129.    Electric Scooter Defendants’ business practices, as detailed above, are unethical,
11

12     oppressive and unscrupulous, and they violate fundamental policies of this State. Further, any

13     justifications for Electric Scooter Defendants’ wrongful conduct are outweighed by the adverse
14
       effects of such conduct. Thus, Electric Scooter Defendants engaged in unfair business practices
15
       prohibited by California Business & Professions Code §17200 et seq.
16
               130. Electric Scooter Defendants’ conduct caused and continues to cause substantial
17

18     injury to Named Plaintiffs and other members of the Proposed Class. Named Plaintiffs have

19     suffered injury in fact and lost money as a result of Electric Scooter Defendants’ unfair conduct.
20
               131. Additionally, pursuant to California Business & Professions Code §17203,
21
       Named Plaintiffs seek an order requiring Electric Scooter Defendants to immediately cease such
22
       acts of unlawful, and unfair business practices.
23

24                                        PRAYER FOR RELIEF

25            Named Plaintiff, individually, and on behalf of the Proposed Class, prays for judgment
26
       and relief against Defendants as Follows:
27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 30
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 31 of 32 Page ID #:31



 1            A.      For an order declaring this a class action pursuant to Rule 23 of the Federal Rules
 2
       of Civil Procedure on behalf of the Proposed Class described herein and appointing Named
 3
       Plaintiff to serve as class representative and Plaintiff’s counsel The Law Office of Hakimi &
 4
       Shahriari as Lead Counsel for the Proposed Class;
 5

 6            B.      For an order enjoining the Electric Scooter Defendants from continuing to operate

 7     on Pedestrian Rights of Way;
 8
              C.      For an order requiring the City Defendants to adopt, implement or enforce
 9
       ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
10
       free of the Electric Scooter obstructions.
11

12            D.      For an order requiring the City Defendants to adopt, implement or enforce

13     ordinances or other requirements necessary to ensure that the Pedestrian Rights of Way are kept
14
       free of Electric Scooter operation.
15
              E.      For an order that this matter remain under this Court’s jurisdiction until
16
       Defendants fully comply with the Orders of this Court;
17

18            F.      For an order requiring disgorgement of monies wrongfully obtained as a result of

19     the Electric Scooter Defendants wrongful and illegal conduct;
20
              G.      For compensatory and punitive damages against the Electric Scooter Defendants
21
       only, including actual and statutory damages, arising from Defendants’ wrongful and illegal
22
       conduct;
23

24            H.      For an award of reasonable attorneys’ fees and all costs and expenses incurred in

25     the course of prosecuting this action;
26
              I.      For pre-judgment and post-judgment interest at the legal rate; and
27
              J.      For such other and further relief as the Court deems just and proper.
28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 31
     Case 2:19-cv-01014-JAK-MRW Document 1 Filed 02/11/19 Page 32 of 32 Page ID #:32



 1
                                              JURY DEMAND
 2
             Plaintiffs demand a trial by jury on all issues so triable.
 3

 4     Dated: February 11, 2019                THE LAW OFFICE OF HAKIMI & SHAHRIARI
 5

 6

 7                                             By: __/s/Anoush Hakimi______________________
 8                                                 Anoush Hakimi, Esq.
                                                   Attorneys for Plaintiffs
 9
                                                   7080 Hollywood Blvd., Suite 804
10                                                 Los Angeles, California 90028
11                                                 Telephone: (323) 672 – 8281
                                                   Facsimile: (213) 402 – 2170
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     _____________________________________________________________________________________________
                                      CLASS ACTION COMPLAINT - 32
